Citation Nr: 1046286	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  04-41 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to January 
1986, and was awarded a Bronze Star Medal with "V" device and 
Air Medal with "V' device for his service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection for 
the Veteran's cause of death.

In May 2006, the appellant testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the hearing 
transcript is of record and has been reviewed.      

In June 2006, the Board remanded this claim for additional 
development.  The claim has now been returned for further review 
by the Board.  Since the Board has herein granted service 
connection for the Veteran's cause of death, no discussion of 
whether the agency of original jurisdiction (AOJ) substantially 
complied with the June 2006 remand orders with regard to this 
claim is necessary.

In April 2010, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  Such 
opinion was completed and a copy is associated with the Veteran's 
claims folder.  In August 2010, the Board informed the appellant 
that it had requested a specialist's opinion in conjunction with 
the adjudication of the appeal, provided her a copy of that 
opinion, and indicated that she was entitled to submit additional 
evidence or argument provided within 60 days of the date of that 
letter.  Such period has passed.  Accordingly, the Board will 
proceed with the consideration of this case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in 
September 2002 and lists the immediate cause of death as 
malignant brain disease, due to (or as a consequence of) 
metastatic melanoma.  

2.  There is competent medical evidence of record demonstrating a 
relationship between the cause of the Veteran's death, 
specifically melanoma, and his active military service.    


CONCLUSION OF LAW

A disability incurred in or aggravated by service or otherwise 
related to service caused the Veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefit sought on 
appeal, specifically service connection for the Veteran's cause 
of death.  As such, no discussion of VA's duty to notify or 
assist with regard to this issue is necessary.

Legal Criteria and Analysis of the Cause of Death Claim

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.312(a) (2010).  The death of a Veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or a contributory cause of death.  Id.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the 
same category, there would be included service-connected diseases 
or injuries of any evaluation (even 100 percent evaluations) but 
of a quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Id.  
Service-connected diseases involving active processes affecting 
vital organs should receive careful consideration as a 
contributing cause of death from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially less 
capable of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as cardiovascular-renal disease, to include 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the death certificate reflects that the Veteran 
died in September 2002 at the age of 69 and lists the immediate 
cause of death as malignant brain disease, due to (or as a 
consequence of) metastatic melanoma.  An autopsy was not 
performed.

The appellant contends that the Veteran's service-connected 
membranous glomerulonephritis (kidney) disability contributed or 
lent to his death.  See May 2006 Board Hearing Transcript; 
September 2010 Type-Written Letter from the Appellant.  In the 
alternative, the appellant claims that the Veteran's cause of 
death, specifically melanoma, is related to his active duty 
service, to include sun exposure during Vietnam.  See id.  See 
also December 2003 "Statement in Support of Claim," VA form 21-
4138 (Notice of Disagreement).  Upon review of the evidence of 
record, the Board finds that service connection for the Veteran's 
cause of death is warranted.  

With regard to the appellant's alternative theory of entitlement 
that the Veteran's melanoma disability is related to his active 
duty service, the Board initially notes that the Veteran's STRs 
are negative for complaints, treatment, and/or diagnoses of any 
melanoma disability and/or sun exposure.  Although the Veteran's 
STRs are negative for complaints, treatment, and/or diagnoses of 
any melanoma disability and/or sun exposure, the evidence of 
record includes the appellant's statements regarding the 
Veteran's in-service sun exposure which the Board finds competent 
and consistent with the Veteran's service.  There is also medical 
evidence demonstrating a relationship between the melanoma 
disability causing the Veteran's death and his service, to 
include sun exposure during Vietnam.  See November 2003 Private 
Opinion Letter from Dr. H.A.H.  In this regard, the private 
physician opined that "it is as likely as not that [the] 
malignant skin condition, which eventually caused his death," 
was related to his exposure to "sunlight" while serving in the 
military.  The physician based his opinion on the Veteran's 
history of "long sun exposure in the tropical climate of 
Vietnam, where he served two tours of duty," and "epidemiologic 
evidence certainly identifies sun exposure of this type to be a 
risk factor for the development of cutaneous melanoma."  See id.   
 
A complete review of the medical evidence of record, including VA 
and private records, is negative for any other opinion regarding 
a relationship between the Veteran's cause of death, specifically 
melanoma, and his service.   
Thus, considering the above-noted evidence, the Board finds that 
service connection for the Veteran's cause of death is in order.  
There is probative, contemporaneous evidence of in-service sun 
exposure with post-service diagnosis of melanoma (see August 1989 
Consultation Sheet, Dunham Army Health Clinic), and supportive 
lay and medical statements.  Resolving doubt in the appellant's 
favor, the Board finds that the evidence as a whole supports 
service connection for the Veteran's cause of death.  38 U.S.C.A. 
§ 5107(b).  

Since the evidence of record the evidence of record reflects that 
the melanoma disability which caused the Veteran's death was 
incurred in or aggravated by his active military service, 
discussion of the appellant's other theory of entitlement, 
specifically that the Veteran's service-connected membranous 
glomerulonephritis (kidney) disability contributed or lent to his 
death, is not necessary.


ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


